*555MEMORANDUM**
California state prisoner John Frederick Hardney appeals the district court’s dismissal of his 28 U.S.C. § 2254 habeas corpus petition challenging prison disciplinary sanctions imposed against him, including the forfeiture of good-time credits.
Hardney contends that the one-year limitation period of 28 U.S.C. § 2244(d)(1) is inapplicable to his petition because he challenges a state administrative decision rather than a state court judgment. This contention is foreclosed by Shelby v. Bartlett, 391 F.3d 1061, 1065 (9th Cir.2004) (holding that 28 U.S.C. § 2244(d)(1) applies to petitions challenging state administrative proceedings as well as state court judgments). Because Hardney filed his § 2254 petition outside of the one-year limitation period, his petition was untimely. See id. at 1066.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.